NOTE; This order is nonprecedential.
United States Court of Appeals for the Federa| Circuit
2010-3119
SHERWANDA L. PERRY,
F’etitioner,
v.
OFF|CE OF PERSONNEL MANAGEMENT,
Respondent.
Petition for review of the Merit Systems Protection Board in case no.
CHO831090853-|-1_
0N MOT|ON
0 R D E R
She\wanda L. Perry moves for leave to proceed in forma pauperis.
Up0n consideration thereof
|T lS ORDERED THAT:
The motion is granted.
FOR THE COURT
  ls/ Jan Horba|v
Date Jan Horba|y
C!erk
ccc Sherwanda L. Perry Us_c0URf"-§§
. - 0F PzA sFOR
Jeanne E. Davldson, Esq. THE FEDERAL ciRci1lr
521 NAY 1 U 2019
JAN HORBALY
CLERK _